Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. 2007 Oil & Natural Gas Disclosure Documents Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 1 /CNW/ - Claude Resources Inc. has included the disclosure and reports relating to oil and natural gas reserves data and activities required pursuant to National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities in its Annual Information Form ("AIF"), audited financial statements and related Management's Discussion and Analysis for the year ended December 31, 2007, as filed with Canadian securities regulatory authorities on the System for Electronic Document Analysis and Retrieval ("SEDAR"). Copies of the AIF, audited financial statements and related Management's Discussion and Analysis for the year ended December 31, 2007 may be accessed electronically on SEDAR at www.sedar.com. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold mining and exploration company with producing oil and natural gas assets. Since 1991, Claude has produced approximately 800,000 ounces of gold from its Seabee mine in northeastern Saskatchewan and is an active gold explorer with properties in
